            Case: 20-13858          Doc: 14      Filed: 03/29/21       Page: 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF OKLAHOMA

DEBTORS                                          )                                     CASE NO.
JESSICA L. SALAZAR                               )                                     20-13858
                                                 )
                                                 )




                            WITHDRAW OF CREDITOR’S CLAIM

                       NOW on this 29th day of March, 2021, Integris Health, by and through their

attorney of record, Works and Lentz, Inc, is withdrawing Claim 1, it was filed in error.


APPROVED:




S/ ANNETTE P. HOWLETT_________
ANNETTE P. HOWLETT OBA #21223
WORKS & LENTZ, INC.
3030 N.W. Expressway, Suite 1300
Oklahoma City, OK 73112
Phone: (405) 942-2211
Email: ahowlett@worksandlentz.com
Attorney For Integris Health Edmond
